United States Court of Appeals
                     For the First Circuit


No. 14-1952

          PEDRO LOPEZ, individually and on behalf of a class of
  individuals similarly situated; ABEL CANO, individually and on
      behalf of a class of individuals similarly situated; KEVIN
    SLEDGE, individually and on behalf of a class of individuals
similarly situated; CHARLES DE JESÚS, individually and on behalf
   of a class of individuals similarly situated; RICHARD BROOKS,
  individually and on behalf of a class of individuals similarly
   situated; MASSACHUSETTS HISPANIC LAW ENFORCEMENT ASSOCIATION,
  individually and on behalf of a class of individuals similarly
 situated; ROBERT ALVAREZ, individually and on behalf of a class
  of individuals similarly situated; SPENCER TATUM, individually
     and on behalf of a class of individuals similarly situated;
      SHUMEAND BENFOLD, individually and on behalf of a class of
       individuals similarly situated; ANGELA WILLIAMS-MITCHELL,
  individually and on behalf of a class of individuals similarly
situated; GWENDOLYN BROWN, individually and on behalf of a class
           of individuals similarly situated; LYNETTE PRAILEAU,
  individually and on behalf of a class of individuals similarly
situated; TYRONE SMITH, individually and on behalf of a class of
 individuals similarly situated; EDDY CHRISPIN, individually and
on behalf of a class of individuals similarly situated; DAVID E.
    MELVIN, individually and on behalf of a class of individuals
similarly situated; STEVEN MORGAN, individually and on behalf of
   a class of individuals similarly situated; WILLIAM E. IRAOLO,
  individually and on behalf of a class of individuals similarly
 situated; JOSÉ LOZANO, individually and on behalf of a class of
individuals similarly situated; COURTNEY A. POWELL, individually
     and on behalf of a class of individuals similarly situated;
        JAMES L. BROWN, individually and on behalf of a class of
individuals similarly situated; GEORGE CARDOZA, individually and
   on behalf of a class of individuals similarly situated; LARRY
   ELLISON, individually and on behalf of a class of individuals
similarly situated; DAVID SINGLETARY, individually and on behalf
  of a class of individuals similarly situated; CHARISSE BRITTLE
    POWELL, individually and on behalf of a class of individuals
   similarly situated; CATHENIA D. COOPER-PATERSON, individually
     and on behalf of a class of individuals similarly situated;
          MOLWYN SHAW, individually and on behalf of a class of
   individuals similarly situated; LAMONT ANDERSON, individually
     and on behalf of a class of individuals similarly situated;
       GLORIA KINKEAD, individually and on behalf of a class of
individuals similarly situated; KENNETH GAINES, individually and
  on behalf of a class of individuals similarly situated; MURPHY
   GREGORY, individually and on behalf of a class of individuals
similarly situated; JULIAN TURNER, individually and on behalf of
        a class of individuals similarly situated; NEVA GRICE,
  individually and on behalf of a class of individuals similarly
     situated; DELORES E. FACEY, individually and on behalf of a
         class of individuals similarly situated; LISA VENUS,
  individually and on behalf of a class of individuals similarly
 situated; RODNEY O. BEST, individually and on behalf of a class
  of individuals similarly situated; KAREN VANDYKE, individually
     and on behalf of a class of individuals similarly situated;
      ROBERT C. YOUNG, individually and on behalf of a class of
  individuals similarly situated; ROYLINE LAMB, individually and
    on behalf of a class of individuals similarly situated; LYNN
     DAVIS, individually and on behalf of a class of individuals
similarly situated; JAMES A. JACKSON, individually and on behalf
     of a class of individuals similarly situated; JUAN ROSARIO,
  individually and on behalf of a class of individuals similarly
   situated; LOUIS ROSARIO, JR., individually and on behalf of a
        class of individuals similarly situated; OBED ALMEYDA,
  individually and on behalf of a class of individuals similarly
 situated; DEVON WILLIAMS, individually and on behalf of a class
of individuals similarly situated; JULIO M. TOLEDO, individually
     and on behalf of a class of individuals similarly situated,

                    Plaintiffs, Appellants,

   MARISOL NOBREGA, individually and on behalf of a class of
                individuals similarly situated,

                           Plaintiff,

                               v.

CITY OF LAWRENCE, MASSACHUSETTS; CITY OF METHUEN, MASSACHUSETTS;
  JOHN MICHAEL SULLIVAN, in his capacity as Mayor of the City of
 Lawrence, Massachusetts; WILLIAM MANZI, III, in his capacity as
   Mayor of the City of Methuen, Massachusetts; CITY OF LOWELL,
    MASSACHUSETTS; CITY OF WORCESTER, MASSACHUSETTS; APPOINTING
      AUTHORITY FOR THE CITY OF LOWELL, MASSACHUSETTS; MICHAEL
       O’BRIEN, in his capacity as City Manager of the City of
Worcester, Massachusetts; CITY OF BOSTON, MASSACHUSETTS; CITY OF
     SPRINGFIELD, MASSACHUSETTS; DOMENIC J. SARNO, JR., in his
  capacity as Mayor of the City of Springfield, Massachusetts;
 MASSACHUSETTS BAY TRANSPORTATION AUTHORITY; DANIEL GRABAUSKAS,
      in his capacity as General Manager, Massachusetts Bay
Transportation Authority; BOARD OF TRUSTEES OF THE MASSACHUSETTS
                  BAY TRANSPORTATION AUTHORITY,

                      Defendants, Appellees,

    WILLIAM F. MARTIN, in his capacity as Mayor of the City of
 Lowell, Massachusetts; KONSTANTINA B. LUKES, in her capacity as
  Mayor of the City of Worcester, Massachusetts; COMMONWEALTH OF
      MASSACHUSETTS; PAUL DIETL, in his capacity as Personnel
        Administrator for the Commonwealth of Massachusetts,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                              Before

                  Torruella, Lynch, and Kayatta,
                          Circuit Judges.


     Harold L. Lichten and Stephen S. Churchill, with whom Benjamin
Weber, Lichten & Liss-Riordan, P.C., and Fair Work, P.C., were on
brief, for appellants.
     Bonnie I. Robin-Vergeer, Attorney, Department of Justice,
Civil Rights Division, Appellate Section, with whom Sharon M.
McGowan, Attorney, Civil Rights Division, Vanita Gupta, Acting
Assistant Attorney General, P. David López, General Counsel, and
Carolyn L. Wheeler, Acting Associate General Counsel, Appellate
Services, Equal Employment Opportunity Commission, were on brief
for amicus the United States of America.
     Kay H. Hodge, with whom John M. Simon, Geoffrey R. Bok,
Stoneman, Chandler & Miller LLP, Susan M. Weise, Attorney, City of
Boston Law Department, and Lisa Skehill Maki, Attorney, City of
Boston Law Department, were on brief, for appellee City of Boston,
Massachusetts.
     James F. Kavanaugh, Jr., with whom Christopher K. Sweeney,
and Conn Kavanaugh Rosenthal Peisch & Ford, LLP, were on brief,
for appellees Massachusetts Bay Transportation Authority, Daniel
Grabauskas, and the Board of Trustees of the Massachusetts Bay
Transportation Authority.
     Rachel M. Brown, Assistant City Solicitor, City of Lowell Law
Department, with whom Christine Patricia O'Connor, City Solicitor,
City of Lowell Law Department, was on brief for appellees City of
Lowell, Massachusetts, and Appointing Authority for the City of
Lowell, Massachusetts.
     Tim D. Norris, with whom Joshua R. Coleman, and Collins,
Loughran & Peloquin, P.C., were on brief, for appellees City of
Worcester, Massachusetts, Michael O'Brien, City Manager of
Worcester, and Konstantina B. Lukes, Mayor of the City of
Worcester.
     Anthony I. Wilson, Associate City Solicitor, City of
Springfield Law Department, with whom Edward M. Pikula, City
Solicitor, and John T. Liebel, Associate City Solicitor, were on
brief, for appellees City of Springfield, Massachusetts, and Mayor
Domenic J. Sarno, Jr.
     Raquel D. Ruano, Attorney, Office of the City Attorney, City
of Lawrence, Massachusetts, and Charles D. Boddy, Jr., Attorney,
Office of the City Attorney, City of Lawrence, Massachusetts, on
brief for appellees City of Lawrence, Massachusetts, and Mayor
John Michael Sullivan.
     Kerry Regan Jenness, Attorney, Office of the City Solicitor,
City of Methuen, on brief for appellees City of Methuen,
Massachusetts, and Mayor William M. Manzi, III.
     Michael L. Foreman, Civil Rights Appellate Clinic, Dickinson
School of Law, Pennsylvania State University, on amicus brief of
National Urban League and the National Association for the
Advancement of Colored People.
     Gary Klein, Kevin Costello, Corinne Reed, Klein Kavanagh
Costello, LLP, Mark S. Brodin, Professor, Boston College Law
School, and Ray McClain, Director, Employment Discrimination
Project, Lawyers' Committee for Civil Rights Under Law, on amicus
brief of Massachusetts Association of Minority Law Enforcement
Officers, New England Area Conference of the National Association
for the Advancement of Colored People, Urban League of Eastern
Massachusetts, and Professor Mark S. Brodin.
     Christopher L. Brown, Christopher J. Petrini, and Petrini &
Associates, P.C., on amicus brief of International Municipal
Lawyers Association, Massachusetts Municipal Lawyers Association,
National    Public   Employer    Labor   Relations    Association,
Massachusetts Chiefs of Police Association, Inc., and Fire Chiefs
Association of Massachusetts, Inc.
May 18, 2016
            KAYATTA, Circuit Judge.      In selecting police officers

for promotion to the position of sergeant in 2005 and 2008, the

City of Boston and several other Massachusetts communities and

state employers adapted a test developed by a Massachusetts state

agency ("HRD")1 charged under state law with creating a selection

tool that "fairly test[s] the knowledge, skills and abilities which

can be practically and reliably measured and which are actually

required" by the job in question.        Mass. Gen. Laws ch. 31, § 16.

There is no claim in this case that defendants intentionally

selected the test in order to disadvantage any group of applicants.

To the contrary, the evidence is that the test was the product of

a long-running effort to eliminate the use of race or other

improper considerations in public employment decisions.

            The percentage of Black and Hispanic applicants selected

for promotion using the results of this test nevertheless fell

significantly    below   the   percentage    of   Caucasian   applicants

selected.    Some of those Black and Hispanic applicants who were

not selected for promotion sued, claiming that the use of the test

resulted in an unjustified "disparate impact" in violation of

Title VII notwithstanding the absence of any intent to discriminate

on the basis of race.    42 U.S.C. § 2000e-2(k)(1)(A)(i).      After an


     1   This agency is the Human Resources Division of the
Massachusetts Executive Office of Administration and Finance.
Lopez v. City of Lawrence, No. 07-11693-GAO, 2014 U.S. Dist. LEXIS
124139, at *7 n.1 (D. Mass. Sept. 5, 2014).


                                 - 6 -
eighteen-day bench trial, the district court determined, among

other things, that the use of the test did have a disparate impact

on promotions in the City of Boston, but that the test was a valid

selection tool that helped the City select sergeants based on

merit.    Lopez v. City of Lawrence, No. 07-11693-GAO, 2014 U.S.

Dist. LEXIS 124139, at *37, *60–62 (D. Mass. Sept. 5, 2014).            The

court further found that the plaintiffs failed to prove that there

was an alternative selection tool that was available, that was as

(or more) valid than the test used, and that would have resulted

in the promotion of a higher percentage of Black and Hispanic

officers.   Id. at *60–79.    Finding that the district court applied

the correct rules of law and that its factual findings were not

clearly erroneous, we affirm.

                             I.    Background

            The plaintiffs in this suit (the "Officers") sought

promotion in the police departments operated by the Massachusetts

municipalities or state agencies sued in this case.          Id. at *7–8.

All parties agree that affirmance of the judgment in favor of

Boston would result in affirmance of the judgment in favor of the

other    defendants   as   well,   so   we   focus   our   discussion   for

simplicity's sake on the evidence concerning Boston.          Because this

is an appeal of fact-finding and application of law to fact

following a trial on the merits, we describe the facts in a manner

that assumes conflicting evidence was resolved in favor of the


                                   - 7 -
prevailing party unless there is particular reason to do otherwise.

Wainwright Bank & Tr. Co. v. Boulos, 89 F.3d 17, 19 (1st Cir. 1996)

("We summarize the facts in the light most favorable to the

verdict-winner [ ], consistent with record support.").

A.     Development of the Exams Over Time

              In        1971,       Congress     noted     that     the     United     States

Commission on Civil Rights ("USCCR") found racial discrimination

in    municipal         employment       "more    pervasive       than    in   the    private

sector."          H.R. Rep. No. 92-238, at 17 (1971).                     According to the

USCCR, nepotism and political patronage helped perpetuate pre-

existing racial hierarchies.                   U.S. Comm'n on Civil Rights, For All

the People, By All the People: A Report on Equal Opportunity in

State       and    Local        Government       Employment,      63–65,       119    (1969),

reprinted         in    118     Cong.    Rec.    1817    (1972).         Police      and   fire

departments            served    as     particularly      extreme      examples      of    this

practice.         See, e.g., Wesley MacNeil Oliver, The Neglected History

of Criminal Procedure, 1850–1940, 62 Rutgers L. Rev. 447, 473

(2010) ("Officers who delivered payments to their superiors were

practically assured of retention and even promotion, regardless of

their transgressions."); Nirej S. Sekhon, Redistributive Policing,

101    J.    Crim.        L.    &     Criminology       1171,   1191      (2011)     ("Police

departments were prime sources of patronage jobs.").

              Boston's police department was no exception:                             As far

back as the nineteenth century, a subjective hiring scheme that


                                               - 8 -
hinged on an applicant's perceived political influence and the

hiring officer's subjective familiarity with the candidate (or the

candidate's last name) was seen as the primary culprit behind a

corrupt, inept, and racially exclusive police force.                     See, e.g.,

George H. McCaffrey, Boston Police Department, 2 J. Am. Inst. Crim.

L.   &   Criminology     672,   672      (1912)    ("This   system    worked   very

unsatisfactorily, however, because places on the police force were

invariably bestowed as a reward for partisan activity.").

            At   both    the    state     and     local   levels,    Massachusetts

officials eventually gravitated toward competitive exams as a tool

to accomplish an important public policy of moving away from

nepotism, patronage, and racism in the hiring and promoting of

police.     Boston Chapter, N.A.A.C.P., Inc. v. Beecher, 504 F.2d

1017, 1022 (1st Cir. 1974) ("[C]ivil service tests were instituted

to replace the evils of a subjective hiring process . . . ."); see

generally League of Women Voters of Mass., The Merit System in

Massachusetts: A Study of Public Personnel Administration in the

Commonwealth 3–5 (1961).           At the statewide level, this movement

resulted in legislation and regulations aimed at ensuring that

employees in civil service positions are "recruit[ed], select[ed]

and advanc[ed] . . . on the basis of their relative ability,

knowledge     and   skills"        and       "without     regard    to    political

affiliation,     race,    color,      age,    national    origin,    sex,   marital

status, handicap, or religion."              Mass. Gen. Laws ch. 31, § 1.


                                         - 9 -
B.   The 2005 and 2008 Exams

          Born of these purposes and shaped by decades of Title

VII litigation,2 the examinations at issue in this case allowed no

room for the subjective grading of applications.        The total score

of a test-taker who sat for the promotional examination in 2005 or

2008 was determined by two components: an 80-question written

examination scored on a 100-point scale and an "education and

experience" ("E&E") rating, also scored on a 100-point scale.        The

written examination counted for 80% of an applicant's final score

and the E&E rating comprised the remaining 20%.        Applicants needed

an overall score of seventy to be considered for promotion.           On

top of the raw score from these two components, Massachusetts law

affords special consideration for certain military veterans, id.

§ 26, and individuals who have long records of service with the

state, id. § 59.

          The   subject   matter   tested   on   the    2005   and   2008

examinations can be traced back to a 1991 "validation study" or

"job analysis report" performed by the state agency responsible

for compiling the exam.3       See 29 C.F.R. § 1607.14 (technical


     2   The district court offered a detailed summary of this
litigious history. See Lopez, 2014 U.S. Dist. LEXIS 124139, at
*24–27.
     3  The Officers argue that Boston misrepresented its reliance
on the 1991 report and that the City, in fact, used only a less-
thorough report conducted in 2000.     The Officers' evidence for
this consists of a comparison, in a footnote in their appellate



                                - 10 -
requirements     for    a    content    validity      study       under    the    Uniform

Guidelines on Employee Selection Procedures); see also Watson v.

Fort Worth Bank & Tr., 487 U.S. 977, 991 (1988) (opinion of

O'Connor, J.) ("Standardized tests and criteria . . . can often be

justified   through       formal     'validation      studies,'          which    seek   to

determine whether discrete selection criteria predict actual on-

the-job performance.").

            That   1991      report     was   prepared       by    the    Massachusetts

Department of Personnel Administration ("DPA"), the predecessor to

HRD.   In preparing the report, DPA surveyed police officers in

thirty-four jurisdictions nationwide, issuing a questionnaire that

sought to ascertain the kinds of "knowledge[], skills, abilities

and personnel characteristics" that police officers across the

country deemed critical to the performance of a police sergeant's

responsibilities.           The report's authors distilled the initial

results   from     this     survey     and    their   own     knowledge          regarding

professional     best       practices    into    a    list    of    critical       police

supervisory traits.          They then distributed this list in a second

survey to high-ranking police officers in Massachusetts, who were

asked to rank these traits according to how important they felt




brief, between three tested skill areas out of fifteen total areas
on the 2008 outline of exam questions and similar language from
the 2000 job analysis. We decline to find that this perfunctory,
post-judgment sampling demonstrates that the district court
committed clear error.


                                        - 11 -
each was to a Massachusetts police sergeant's performance of her

duties.      DPA further refined the ranking of key skills and traits

through focused small-group discussions with police sergeants and

conducted a "testability analysis" of which skills could likely be

measured through the written examination or the E&E component.              In

2000, HRD engaged outside consultants to refresh the findings of

the 1991 examination through a process similar to, though less

thorough than, DPA's approach in 1991.

              The    written   question    and    answer   component   of   the

examination consisted of multiple choice questions that covered

many       topic    areas,   including    the    rules   governing   custodial

interrogation, juvenile issues, community policing, and firearm

issues, to name a few.4        The text of individual questions was often

closely drawn from the text of materials identified in a reading

list provided by the Boston Police Department ("BPD") to test-

takers in advance of the exams.

              For example, one question on the 2008 promotional exam

asked applicants to accurately complete the following statement:

              According to [a criminal investigations
              textbook on the reading list], a warrantless
              search and seizure is acceptable:

              A.   after stopping a vehicle for a traffic
              violation and writing a citation.

       4 Boston supplemented the HRD-produced examination with
additional jurisdiction-specific questions that sought to probe a
candidate's knowledge of Boston-specific rules, orders, and
regulations.


                                     - 12 -
            B.   after obtaining the consent of the
            person,   regardless   of  whether obtained
            voluntarily or nonvoluntarily.

            C.   when possible         loss    or   destruction         of
            evidence exists.

            D.   when a quick search of the trunk of a
            motor vehicle is desired.

            In    addition    to    completing      the    question      and   answer

component of the examination, applicants listed on the E&E rating

sheet     their   relevant     work     experience,            their    degrees   and

certifications in certain areas, their teaching experience, and

any licenses they held.5       Points were assigned based on the listed

education and experience.          For example, applicants could receive

up   to   fifteen    points    in     recognition         of    their    educational

attainment, with an associate's degree providing up to three points

and a doctorate providing up to twelve.

            After collecting and scoring the exams, HRD provided the

municipalities with a list of passing test-takers eligible for

promotion, ranked in order of their test scores.                   Mass. Gen. Laws

ch. 31, § 25.        Each of the municipal defendants in this case

selected candidates in strict rank order based on the list they

received from HRD.6



     5  The Officers point out that the same E&E sheet was used to
identify candidates for promotion among Massachusetts firefighters
in 2010.
     6   State law permitted a certain amount of flexibility for



                                      - 13 -
          Because many officers achieved at least the minimum

passing score of seventy and there were relatively few openings

for promotion to sergeant, all of those who were promoted scored

well above the minimum in both 2005 and 2008.      In 2005, 9 of the

224 Black and Hispanic candidates who took the exam were promoted,

whereas 57 of the 401 other candidates were promoted.     In 2008, 1

of the 213 Black and Hispanic test-takers was promoted, whereas 25

of the 291 other candidates were promoted.     The average scores for

those who the statisticians called "minority test takers" fell

below the average scores for the "non-minority test takers" by 6.4

points in 2005 and 6.6 points in 2008.

                          II.    Analysis

          We recently described in another suit against Boston the

elements of a disparate impact claim.       Jones v. City of Boston,

752 F.3d 38, 46, 54 (1st Cir. 2014).     In a nutshell, litigation of

such a claim in a case challenging hiring or promotion decisions



municipalities to "bypass" a candidate who had the next-highest
score on the ranked list.     Mass. Gen. Laws ch. 31, § 27.     The
municipality could be held accountable to the bypassed employee
and, if challenged, would have to articulate a defensible reason
for skipping him or her over. See City of Cambridge v. Civil Serv.
Comm’n, 682 N.E.2d 923, 925 (Mass. App. Ct. 1997).               No
justification "inconsistent with basic merit principles, can[] be
used to justify a bypass," including a candidate's race. Mass.
Ass'n of Minority Law Enf't Officers v. Abban, 748 N.E.2d 455, 462
(Mass. 2001). The Massachusetts Bay Transit Authority ("MBTA"),
a state agency and a defendant, behaved slightly differently during
the relevant years by treating all the candidates on HRD's list as
having scored equally and narrowing down their pool of candidates
by using oral interviews.


                                - 14 -
focuses on three questions:         Do the plaintiffs show by competent

evidence that the employer is utilizing an employment practice

that causes a disparate impact on the basis of race; If so, does

the employer show that the challenged employment practice creating

this disparate result is nevertheless job-related for the position

in question and consistent with business necessity; If so, do the

plaintiffs      show   that   the   employer    has    refused   to   adopt   an

alternative practice that equally or better serves the employer's

legitimate business needs, yet has a lesser disparate impact?                 Id.

To   prevail,    plaintiffs    require   a     "yes"   answer    to   the   first

question, and either a "no" to the second question or a "yes" to

the third question.       See id.

             In this case, all parties agree that, using competent

statistical analysis, the Officers have proven that Boston's use

of the challenged exam in 2005 and 2008 did indeed have a marked

disparate impact because the selection rates of Black and Hispanic

officers for promotion to sergeant were so much lower than the

selection rates of the other officers that we can fairly exclude

random chance as the explanation for the difference.7




      7 The other defendants did not concede that the statistical
analyses applied to the outcomes among their smaller groups of
applicants established a disparate impact, and the district court
agreed with the defendants. Our disposition of this appeal does
not require us to assess the correctness of that ruling.


                                    - 15 -
A.   Validity

            The    focus   of   the   trial    thus   turned   to   the   second

question:   Did Boston use a "practice [that was] 'job related for

the position in question and consistent with business necessity.'"

Ricci v. DeStefano, 557 U.S. 557, 578 (2009) (quoting 42 U.S.C.

§ 2000e–2(k)(1)(A)(i)).         The parties agree that, in the context of

hiring or promotion decisions, this inquiry trains on whether the

selection practice--here, the use of the exam--is "valid."                    In

simple terms, a selection practice is valid if it materially

enhances the employer's ability to pick individuals who are more

likely to perform better than those not picked.

            In this case, Boston sought to carry its burden of

proving the validity of its exams by demonstrating what the Equal

Employment Opportunity Commission ("EEOC") refers to as "content

validity"   under    the   Uniform     Guidelines     on   Employee   Selection

Procedures ("Guidelines").            See 29 C.F.R. § 1607.16(D).            The

parties agree generally that establishing content validity in this

context requires a "showing that the content of the selection

procedure is representative of important aspects of performance on

the job for which the candidates are to be evaluated."                      Id.

§ 1607.5(B).      This means that the "behavior(s) demonstrated in the

selection procedure are a representative sample of the behavior(s)

of the job in question or that the selection procedure provides a

representative sample of the work product of the job."                       Id.


                                      - 16 -
§ 1607.14(C)(4).       Work behavior(s) selected for measurement should

either     be   "critical    work      behavior(s)"      or     "important     work

behavior(s)     constituting     most    of   the      job,"    or   both.      Id.

§ 1607.14(C)(2).

             Much of the evidence at trial and many of the arguments

in the briefs on appeal focus on the Guidelines' technical testing

standards.      The Officers' briefs treat the Guidelines as if they

were inflexible and binding legal standards that must be rigorously

applied in ascertaining whether an employment selection device

significantly advances the employer's business needs.                    For two

reasons, this is not so.

             First, "[b]ecause 'Congress, in enacting Title VII, did

not   confer    upon   the   EEOC   authority     to     promulgate    rules   and

regulations,' the agency's guidelines receive weight only to the

extent of their 'power to persuade.'"             Jones, 752 F.3d at 50 n.14

(quoting E.E.O.C. v. Arabian Am. Oil Co., 499 U.S. 244, 257

(1991)).     In Jones itself, we rejected the Guidelines' view that

plaintiffs      need    carry    the     burden     of    proving      "practical

significance" in order to establish a prima facie case of disparate

impact.     Id. at 50–53.       And in Ricci, the Supreme Court's most

recent disparate impact decision, the Court found New Haven's

firefighter promotional exam job-related without mentioning the

Guidelines'     extensive    technical     criteria       for    assessing     job-

relatedness.     See Ricci, 557 U.S. at 87–89.


                                    - 17 -
             Second, even on their own terms, the Guidelines poorly

serve the controlling role assigned to them by the Officers in

challenging the district court's findings.                      The Guidelines quite

understandably provide no quantitative measure for drawing the

line   between         "representative,"         29    C.F.R.    §    1607.5(B),     and

nonrepresentative            samples    of    job     performance     and    behaviors.

Rather, the Guidelines point to the qualitative understandings of

these concepts generally accepted by professionals who evaluate

"standardized tests and other selection procedures, such as those

described in the Standards for Educational and Psychological Tests

prepared     by    a    joint    committee     of     the    American    Psychological

Association."          Id. § 1607.5(C).

             All that being said, Boston did not shy away from seeking

to show that its process for selecting new police sergeants in

2005   and    2008       satisfied      the    technical      requirements      of   the

Guidelines.        To make such a showing, the City presented the

testimony     of       Dr.     James    Outtz.          Outtz    is     an   industrial

organizational          psychologist     with       twenty    years     of   experience

testing and measuring employee selection systems.                        He has served

as a consultant to numerous American municipalities and federal

agencies     and       has   assisted    in    the     development      of   employment

selection devices used by many public employers.                             Outtz has

published approximately twenty academic publications in the field

of industrial organizational psychology.                     He has worked for both


                                         - 18 -
plaintiffs and defendants in challenges to the validity of exams.

In Ricci, for example, Outtz co-authored an amicus brief brought

on behalf of industrial psychologists arguing that the New Haven

Fire       Department   promotional       examinations   for    captain     and

lieutenant were flawed and invalid.                 See Br. of Industrial-

Organizational Psychologists as Amici Curiae at 3, Ricci, 557 U.S.

557 (Nos. 07–1428, 08–328), 2009 WL 796281, at *3.

                Outtz reviewed the development, application, substance,

and results of the exams at issue in this case.                He opined that

the exams were based on job analyses that validly identified the

critical skills used by actual police sergeants and that the tests

covered a "representative sample" of the content of the job.                Id.

§ 1607.14(C)(4).        In support of this conclusion, Outtz testified

that the two job validity reports relied on in composing the 2005

and 2008 exams were not too stale to serve as useful starting

points for the test-makers, nor were the reports otherwise infirm

from        a     technical      standpoint.         While     the       reports

--particularly        the     1991   report--were   somewhat    dated,    Outtz

testified that the relative stability of a police sergeant's

responsibilities over time, combined with the presence of the 2000

study, cured any defect introduced by the passage of time.8




       8
       The district court was entitled to rely on this conclusion,
despite the Officers' various quibbles with the methodologies used
to compile the 1991 and 2000 reports.


                                       - 19 -
               Outtz went on to opine that the written question and

answer portion of the exam, standing alone, nevertheless did not

pass muster under the Guidelines because it fell short of testing

a "representative sample" of the key qualities and attributes that

were identified by the two validation reports.               Id.   In Outtz's

opinion, however, the addition of the E&E component effectively

pushed the selection device as a whole across the finish line to

show validity.        It did this, according to Outtz, because the level

and extent of work and educational experience and accomplishments

listed by each applicant served as a useful, if imperfect, proxy

for the kinds of qualities that were deemed to be important to a

sergeant's daily responsibilities, yet were insufficiently tested

by   the     examination's    question    and   answer   component.       Outtz

recognized that the gain in validity from the E&E component was,

on its own, only marginal or "incremental."                  As the Officers

stress, many of the attributes for which the E&E assigned points

(e.g., previous service as a police officer) were shared by all or

most applicants.         Thus, while the E&E score range for the 2005

exam was 0–100, the actual score distribution approximated 40–94.

And when weighted to provide only 20% of the combined final score,

it accounted for a range of only about 5% to 7% of a candidate's

total       score.9    Nevertheless,     we   cannot   see   how   a   rational


        9   The Officers place this variation slightly lower, at 1% to



                                   - 20 -
factfinder could ignore the impact of the E&E, small or not, in

evaluating the exam overall.

           Outtz concluded that "at the end of the day" the combined

"package" of the written examination and the E&E as administered

tested a "representative sample" of the key supervisory skills

identified by the 1991 and 2000 reports and was "minimally valid"

or "acceptable" under the Guidelines.       Id.   He testified that the

representativeness of the skills tested by the two components and

the linkage of these skills to the validation reports were in line

with what was contemplated by the Guidelines' technical standards

for   constructing   a   content-valid    selection   device.   See   id.

§§ 1607.5(B); 1607.14(C)(4).

           This is not to say that Outtz's testimony trumpeted a

wholehearted endorsement of the scheme used by Boston to identify

candidates for promotion.      He agreed with the Officers that the

validity of the Boston examination could have been improved,

perhaps by incorporating a "well-developed assessment center" to

evaluate an officer's interpersonal skills through observed social

interaction, or some kind of device for measuring an applicant's

oral communication skills. Outtz was clear that his opinion solely




4%, relying on testimony suggesting that no candidate could reach
the ceiling of the potential boost offered by the E&E. Unguided
by fact-finding on this narrow question, we note only the absence
of any evidence that Outtz's opinion turned on a plainly erroneous
calculation of the precise percentage.


                                 - 21 -
concerned the selection device's compliance with his profession's

minimum standards as translated into the EEOC's Guidelines.

           The Officers challenged Outtz's conclusions on cross-

examination, arguing that his testimony fell short of the mark in

several respects that we will discuss, and presented the contrary

opinions of their own expert, Dr. James Wiesen.         Altogether, the

trial testimony of these competing experts consumed the better

part of nine days of the eighteen-day trial.

           The district court judge who listened to these experts

testify concluded that Outtz was correct:      "After consideration of

the evidence as a whole, I find and conclude that Dr. Outtz’s

opinion rests on adequate grounds and is therefore correct: the

exams in question were minimally valid."        Lopez, 2014 U.S. Dist.

LEXIS 124139, at *60–61.      Supporting this conclusion, the court

found that the examinations tested a representative sample of

skills that were identified by the 1991 and 2000 reports, which

were themselves valid under the Guidelines.         Id. at *61.     Finding

that Boston employed valid examinations that reliably achieved the

City’s stated business need, the court ruled in Boston’s favor.

Id. at *78.

           On appeal, the Officers now ask us to set aside the

district court's finding that the 2005 and 2008 exams were valid.

In considering such a request, we ask whether the district court

applied   the   correct   legal   standards   and   whether   the    record


                                  - 22 -
contained sufficient support for its findings. See, e.g., Beecher,

504 F.2d at 1022 (affirming a finding of invalidity as "supported

by the record"). Since our decision in Beecher, all circuit courts

that have addressed the question have reviewed a district court's

determination that a selection method was or was not valid for

clear error.     See M.O.C.H.A. Soc'y, Inc. v. City of Buffalo, 689

F.3d 263, 275 (2d Cir. 2012); Ass'n of Mex.-Am. Educators v.

California, 231 F.3d 572, 584–85 (9th Cir. 2000) (en banc) ("The

question whether a test has been validated properly is primarily

a   factual    question,   which     depends   on    underlying    factual

determinations    regarding   the    content   and   reliability   of   the

validation studies that a defendant utilized."); Melendez v. Ill.

Bell Tel. Co., 79 F.3d 661, 669 (7th Cir. 1996); Hamer v. City of

Atlanta, 872 F.2d 1521, 1526 (11th Cir. 1989); Bernard v. Gulf Oil

Corp., 890 F.2d 735, 739 (5th Cir. 1989).

           With this standard in mind, we consider the Officers'

critique of the district court's reliance on Outtz's opinion in

finding the examinations valid.       Repeatedly, the Officers suggest

that Outtz's own characterization of the exams as "minimally valid"

should render his opinion legally insufficient to carry the City's

burden.   Implicitly, the Officers ask us to read "minimally valid"

as meaning, in effect, "not valid enough."             Read in context,

however, Outtz was plainly testifying that he found the exams to

be valid, albeit not by much.       Indeed, elsewhere in his testimony


                                   - 23 -
he made clear that the exams were "valid" and, in his view,

complied with the technical requirements of the Guidelines.

            Moving more aptly from debating adverbs to discussing

the law, the Officers (with the support of the United States as

amicus curiae) argue that the district court misconstrued the law

in finding Outtz's testimony sufficient.            Specifically, they say

that the district court did not reach its finding of content

validity in accord with the Guidelines' statement that evidence of

an exam's content validity should "consist of data showing that

the   content   of   the    selection   procedure      is   representative   of

important   aspects    of    performance    on   the    job   for   which    the

candidates are to be evaluated."        29 C.F.R. § 1607.5(B).       Instead,

argue the United States and the Officers, the district court simply

counted up the knowledge, skills and abilities ("KSAs") called for

by the job without qualitatively considering their importance.

            It is true that the district court observed that "more

than half of the KSAs identified as pertinent to the job of

sergeant were tested," and that "this was sufficient to meet the

'representative sample' requirement of the Uniform Guidelines."

Lopez, 2014 U.S. Dist. LEXIS 124139 at *54 (quoting 29 C.F.R.

§ 1607.14(C)(4)).     The district court made this statement, though,

only after first expressly citing the Guidelines standard, id. at

*15–17, and after undertaking an examination of the tested KSAs

"to ensure that there is a link between the selection procedure


                                   - 24 -
and the critical KSAs necessary for successful performance of the

job," id. at *16.   The court then made clear that its examination

of the manner in which the exams tested KSAs trained on "the

knowledge, skills and abilities which can be practically and

reliably measured and which are actually required to perform the

primary   or   dominant   duties    of   the   position   for   which   the

examination is held."     Id. at *50–51 (quoting Mass. Gen. Laws ch.

31, § 16). The district court also cited to testimony establishing

that knowledge of the constitutional and regulatory law applicable

to police work is "critical to a police sergeant's ability to

effectively perform as a supervisor" and to evidence that a written

job knowledge test is "[a]n effective way" of testing whether a

candidate possesses such critical knowledge.              Id. at *51–52.

Similarly, the district court found that the 1991 job analysis

upon which the exams were based identified "the frequent and

critical tasks and duties" and the "important [KSAs] required at

the time of appointment."10        Id. at *52.   In short, in referring


     10 Joined by the United States as amicus curiae, the Officers
further dispute the "linkage" between these validation reports--
both the 1991 and 2000 reports--and the examinations themselves.
Their chief challenge on this front revolves around a "testability
analysis" document prepared in connection with the 1991 report
that evaluates which key skills could, in theory, be tested on a
future examination but does not directly link the skills identified
to actual examination or E&E content.        The defect with the
Officers' reliance on this document is that it asks us to pretend
that it was the only relevant evidence the district court could
rely on in drawing a connection between the validation reports and



                                   - 25 -
to the KSAs identified as pertinent to the job of sergeant, the

district     court   was    plainly   referring     to   the   "critical"   and

"important" KSAs that it found to have been identified in the job

analysis upon which the exams were predicated.

             The district court's qualitative focus on the importance

of the factors that the exam tested was further highlighted by the

court's agreement with Outtz that the written job knowledge portion

of the test was not alone valid "because it could not measure some

skills and abilities (as distinguished from knowledge) essential

to the position."          Id. at *60.    After then agreeing with Outtz

that the E&E component of the exams adequately, albeit minimally,

filled in this gap, the district court expressly found that the

exams "were based on job analyses that considered the important

tasks necessary to the successful performance of the job."               Id. at

*61.   The district court's opinion as a whole thus makes clear

that   the   court   trained    its    focus   on   critical    and   important

knowledge, skills, and abilities called for by the job, and it did

not clearly err by finding that a test that measured a large




the examinations as administered. This was hardly the case. The
district court weighed the testimony of Dr. Wiesen and Dr. Outtz,
both of whom had analyzed the examinations as well as the reports,
reviewed the testability analysis, applied their scientific
expertise, and formed their own (differing) judgments as to whether
the examinations tested the skills identified by the reports. In
crediting Outtz's testimony, the district court did not clearly
err.



                                      - 26 -
percentage of such critical and important KSAs was a test that was

sufficiently "representative of important aspects of performance

on the job."     29 C.F.R. § 1107.5(B).11      Our conclusion to this

effect finds further support in the absence of any quantitative

measure of "representativeness" provided by the law.           Rather, the

relevant aim of the law, when a disparate impact occurs, is to

ensure that the practice causing that impact serves an important

need of the employer, in which case it can be used unless there is

another way to meet that need with lesser disparate impact.              We

cannot see how it is an error of law to find that an exam that

helps determine whether an applicant possesses a large number of

critical and necessary attributes for a job serves an important

need of the employer.

            The Officers and the United States also contend that our

1974 opinion in Beecher, 504 F.2d 1017, mandates our reversal of

this    conclusion.   Their   reliance   on   Beecher   fits    this   case

awkwardly because of the burdens we have already detailed.               In

Beecher, the central question was whether the record supported the

district court's finding of fact that a hiring exam given to would-


       11In the district court's observation that "more than half
of the KSAs identified as pertinent to the job were tested," Lopez,
2014 U.S. Dist. LEXIS 124139, at *54, the Officers see clear error,
pointing out that the 1991 testability analysis only identified 70
out of a total 156 critical KSAs (i.e., not quite half) that could
be tested on the exam.     We decline the Officers' invitation to
find this difference to be so material as to constitute clear
error.


                                - 27 -
be firefighters was not valid.        See id. at 1022–23.   To affirm, we

needed only to find that the record did not compel a contrary

finding.   Id. at 1022.    Here, by contrast, the Officers ask us to

find that this record compels a finding contrary to that reached

by the district court.

           The Officers and the United States nevertheless seem to

find much significance in one analogy we drew in Beecher.             In

assessing an exam for the position of firefighter, we compared

knowledge of firefighting terminology to knowledge of baseball

vocabulary possessed by a potential recruit for the Boston Red Sox

"who could not bat, pitch or catch."           Id. at 1023.     Here, in

reviewing an exam for the supervisory position of sergeant, the

more apt baseball analogy would be the hiring of a coach, who must

certainly have an extensive knowledge of the rules that must be

followed by those being managed.         At trial, former Boston Police

Commissioner Edward Davis testified that a "sergeant really has to

have a strong basis of knowledge of all the rules and regulations

and constitutional protections that are afforded the citizens of

the Commonwealth to do the job properly," because when officers in

the field "get confused and don't understand something, the first

thing   they   do   is   call   the    sergeant."    This   "fundamental

understanding" of "how things work," was a "critical component" of

a sergeant's responsibilities, according to Commissioner Davis.

And, the court supportably found, those skillsets were tested by


                                 - 28 -
the exam.

            The Officers' reliance on Beecher is further undermined

by the different approach taken in that case towards validation of

the exam.    We stated that for an exam to be valid, the court must

be satisfied that "it demonstrably selects people who will perform

better the required on-the-job behaviors after they have been hired

and trained." Id. at 1021–22.     We observed that "[t]he crucial fit

is not between test and job lexicon, but between the test and job

performance."     Id. at 1022.     This approach resembles what the

Guidelines, adopted four years after Beecher, call "criterion-

related validity."       29 C.F.R. § 1607.5(B) ("Evidence of the

validity of a test or other selection procedure by a criterion-

related     validity   study   should     consist   of   empirical   data

demonstrating that the selection procedure is predictive of or

significantly     correlated    with    important    elements   of   job

performance.").    Because in this case, as we have discussed, we

assess validity for the most part under the separate "content

validity" framework, Beecher's relevance is further limited.

            None of the remaining arguments advanced by the Officers

seriously support any claim that the exams are not materially

better predictors of success than would be achieved by the random

selection of those officers to be promoted to sergeant.              The

parties' arguments, instead, focus on how much better the exams

were.     Do they test enough skills and knowledge?        Do they weigh


                                 - 29 -
the answers in an appropriate, valid way?                   In finding Outtz

persuasive on these points, the district court as factfinder did

not clearly err.12

B.   Rank-Order Selection

             When officials at the BPD received the results of the

2005 and 2008 sergeant promotional examinations from HRD, they

selected as many police officers for promotion as there were

vacancies currently available, beginning with the highest-scoring

name at the top of the list and moving down the list, one at a

time, in order of the score each candidate received.               The Officers

argue that this method of selection--quite independently from the

written examination itself--led to a disparate impact and the

district court was obligated to conduct a separate analysis of its

validity under Title VII.      We review the legal sufficiency of the

district court's holding on this point de novo and its subsidiary

fact-finding for clear error.         E.E.O.C. v. Steamship Clerks Union,

Local 1066, 48 F.3d 594, 603 (1st Cir. 1995).

             The Officers first argue that the district court failed

altogether     to   wrestle   with     the    consequences    of    rank-order

selection.      This   is   clearly    not    the   case.     Citing   section


     12 The Officers did not move to strike any portion of Outtz's
testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579 (1993). Hence, even if we had thought that any part of
Outtz's opinion was unreliable or unsupported, we would have had
to employ plain error review. See United States v. Diaz, 300 F.3d
66, 74 (1st Cir. 2002).


                                     - 30 -
1607.14(C)(9) of the Guidelines, the district court noted in its

exegesis of the law that "[t]he use of a ranking device requires

a separate demonstration that there is a relationship between

higher scores and better job performance."   Lopez, 2014 U.S. Dist.

LEXIS 124139, at *16–17.   The court went on to find that Boston's

selection method "reliably predicts a candidate’s suitability for

the job, such that persons who perform better under the test method

are likely to perform better on the job."    Id. at *61.

          This finding by the district court, to the Officers, is

"not enough."   Based on their reading of the Guidelines, something

more is required.   The Officers argue that the use of the results

of an examination that is "minimally valid" insofar as it tests

job-related skills may not necessarily be valid if used to select

candidates solely according to their scores on that exam.

          Two provisions of the Guidelines discuss an employer's

appropriate use of a rank-ordering selection method.        In the

section of the Guidelines establishing "General Principles," the

EEOC has advised the following:

          The evidence of both the validity and utility
          of a selection procedure should support the
          method the user chooses for operational use of
          the procedure, if that method of use has a
          greater adverse impact than another method of
          use.   Evidence which may be sufficient to
          support the use of a selection procedure on a
          pass/fail    (screening)    basis    may    be
          insufficient to support the use of the same
          procedure on a ranking basis under these
          guidelines. Thus, if a user decides to use a


                               - 31 -
             selection procedure on a ranking basis, and
             that method of use has a greater adverse
             impact than use on an appropriate pass/fail
             basis (see section 5H below), the user should
             have sufficient evidence of validity and
             utility to support the use on a ranking basis.

29 C.F.R. § 1607.5(G) (emphasis supplied).         The Guidelines also

contain a refinement of this principle specific to the use of

content validity studies in the "Technical Standards" section:

             If a user can show, by a job analysis or
             otherwise, that a higher score on a content
             valid selection procedure is likely to result
             in better job performance, the results may be
             used to rank persons who score above minimum
             levels. Where a selection procedure supported
             solely or primarily by content validity is
             used to rank job candidates, the selection
             procedure should measure those aspects of
             performance which differentiate among levels
             of job performance.

Id. § 1607.14(C)(9).

             These   two   statements   evidence   some   inconsistency.

Section 1607.5(G) clearly indicates that an employer need have

sufficient evidence of validity to support use of the exam on a

ranking basis "if . . . that method of use has a greater adverse

impact than use on an appropriate pass/fail basis" (emphasis

supplied).     Under this guidance, if an exam is valid, one may use

it on a rank-order basis unless the use of rank ordering creates

or adds to a disparate impact. One can read section 1607.14(C)(9),

however, as requiring that, to defend rank ordering, the employer

must first show that "a higher score on a content valid selection




                                  - 32 -
procedure is likely to result in better job performance"; i.e.,

one must validate the use of ranking itself if the exam as a whole

produces a disparate impact.              Other provisions of the Guidelines

support this latter reading, albeit without acknowledging the

inconsistency.        Compare, e.g., id. § 1607.5(G) ("[I]f a user

decides to use a selection procedure on a ranking basis, and that

method    of    use   has    a   greater   adverse   impact    than   use   on    an

appropriate pass/fail basis . . . , the user should have sufficient

evidence of validity and utility to support the use on a ranking

basis."   (emphasis         supplied)),    with   Adoption    of   Questions     and

Answers to Clarify and Provide a Common Interpretation of the

Uniform Guidelines on Employee Selection Procedures, 44 Fed. Reg.

11,996, 12,005, Question and Answer n. 62 (1979) ("Use of a

selection procedure on a ranking basis may be supported by content

validity if there is evidence from job analysis or other empirical

data that what is measured by the selection procedure is associated

with differences in levels of job performance.").

               Several courts have seemed to approach this issue by

requiring more scrutiny of the validation evidence as a whole when

rank ordering is used, particularly when the exams in question

have led to closely bunched scores.                  See Johnson v. City of

Memphis, 770 F.3d 464, 479–81 (6th Cir. 2014), cert. denied, 136

S. Ct. 81 (2015); Police Officers for Equal Rights v. City of

Columbus, 916 F.2d 1092, 1102–03 (6th Cir. 1990); Guardians Ass'n


                                      - 33 -
of N.Y.C. Police Dep't, Inc. v. Civil Serv. Comm'n of City of N.Y.,

630 F.2d 79, 100–05 (2d Cir. 1980).

            The district court in this case expressly adopted the

approach    most     favorable   to     the     Officers,   citing      29    C.F.R.

§ 1607.14(C)(9), for the proposition that "[t]he use of a ranking

device     requires    a    separate    demonstration       that      there    is     a

relationship between higher scores and better job performance."

Lopez, 2014 U.S. Dist. LEXIS 124139, at *16–17.                As we have noted,

supra,    and   as    the   Officers    seem    to   ignore,    the    court    then

specifically found that it was "satisfied on the evidence that

Boston carried its burden of showing" "that persons who perform

better under the test method are likely to perform better on the

job."    Id. at *61–62.     As a predicate to this finding, the district

court observed that a group of incumbent sergeants who took an

exam in 2005 that contained 53 of the questions asked of applicants

on the sergeant's exam had a materially higher passing rate on

those common questions than did the job applicants.                    Id. at *56–

57. The district court viewed this evidence as showing that "those

questions were related to the sergeants' actual performance of

their jobs."     Id. at *57.     The Officers' only reply is to say that

this evidence only shows that people who previously did well on

the exam (and thus became sergeants) still did well on it.                          But

the Officers point to no evidence that these incumbent sergeants

in 2005 somehow achieved their positions by previously taking the


                                       - 34 -
same, or more or less the same, exam that was first offered in

2005.

             Even accepting the district court's opinion that added

scrutiny was called for because rank ordering was used, whatever

added scrutiny one need apply here certainly falls short of the

added scrutiny one would apply if rank ordering had been a material

contributor to the disparate impact. Although they belatedly offer

on   appeal,    without   citation   to    the   record,   counsel's     own

calculations that "banding" in lieu of rank order selection would

have caused more Black and Hispanic applicants to be "reachable"

for selection by subjective "performance" criteria, the Officers

made no effort to demonstrate that an increased number of Black

and Hispanic applicants likely would have been selected under such

an   alternative   approach.    Rank      ordering   furthers   the   City's

interest in eliminating patronage and intentional racism under the

guise of subjective selection criteria.          Such a goal is itself a

reasonable enough business need so as to provide some weight

against a challenge that is unaccompanied by any showing that rank

order selection itself caused any disparate impact in this case.13




        13
        Given the absence of any showing that an equally or more
valid alternative to rank-order selection would have reduced
disparate impact, we need not address the Officers' arguments that
any state law favoring rank order selection is unlawful or
preempted.


                                 - 35 -
            None of this is to suggest that Boston could not have

come up with an exam that did a better job of furthering its goal

of selecting the best candidates for promotion to the position of

sergeant.    The Officers argue persuasively that Boston could have

made the exam more valid.            Indeed, Outtz agreed and so, too, it

would appear, does the City, which, counsel tells us, has since

2008 developed a new exam that it now uses.

            The   point,     instead,      is   that       the   record    contains

detailed,    professionally        buttressed   and    elaborately         explained

support for the district court's finding "that persons who perform

better under the test method are likely to perform better on the

job."   Id. at *61.    Given that plainly supported finding, it makes

little sense to debate in the abstract how much better the exam

might have been.      Instead, it makes more sense to move to the next

step of the inquiry to see if there is any alternative selection

test that would have had less adverse impact.                    If so, then the

court will have a meaningful gauge of validity by comparing the

two tests.    And if the alternative test with less adverse impact

has equal or greater validity, it makes no difference how valid

the employer's actual test is; the employee wins.                  Ricci, 557 U.S.

at   578   (citing    42    U.S.C.    §§   2000e–2(k)(1)(A)(ii)           and   (C)).

Conversely, absent proof of an equally or more valid test that has

less adverse impact, there is no reason to force the employer to

promote    randomly    if    the     employer   has    a    tool    that    will   do


                                      - 36 -
meaningfully better than that.        For this reason, once a court

concludes that a selection device is materially more job-related

than random selection would be, it makes sense to turn the focus

sooner rather than later to the question of whether there is any

alterative option that is as good or better, yet has less adverse

impact.      Otherwise, courts and litigants are left to engage in

unpredictable qualitative assessments without any meaningful gauge

as to what is enough.     We therefore turn next to that question.

C.    The Officers' Alternatives

             So, the pivotal question on appellate review is whether

the evidence compelled a finding "that the employer refuse[d] to

adopt an available alternative employment practice that has less

disparate impact and serves the employer's legitimate needs."           Id.

To   carry   this   burden,   plaintiffs   must   "demonstrate   a   viable

alternative and give the employer an opportunity to adopt it."

Allen v. City of Chicago, 351 F.3d 306, 313 (7th Cir. 2003).

             Outtz explained that he thought the Officers would be

unlikely to carry this burden due to the very large number of

applicants for relatively few open positions in Boston.              On the

2008 exam, for example, where the disparate impact was much greater

than in 2005, there were only 26 openings for 504 applicants.            He

explained that his experience is that:

             [I]n dealing with adverse impact[,] the ball
             game is played, for the most part, in terms of
             selection ratio. If I come to--if an employer


                                  - 37 -
              comes to me and says, "Look, I've got five job
              openings and I've got 5,000 people that are
              applying for those five jobs and I want you to
              develop a system that reduces adverse impact,"
              I'm just going home.

The Officers' own expert agreed that the selection ratio heavily

influenced the menu of available options, offering his opinion

that the degree of adverse impact caused by a selection process

"depends so much on how many people you appoint."

              The Officers baldly assert that the district court did

not find "that Plaintiffs failed to meet their burden of putting

forward a specific less discriminatory alternative."                In fact, the

district court precisely so found--twice.                Lopez, 2014 U.S. Dist.

LEXIS 124139, at *78 (holding that the Officers' showing was "not

enough   to     carry    their    burden    on    this    issue"   and    did   not

"demonstrat[e] by the evidence that there was an alternative

employment practice with equal validity and less adverse impact

that was available and that BPD refused to adopt").

              The   Officers     also   contend   that    "[i]t    is    undisputed

that . . . adding test components such as an assessment center,

structured oral interview, or performance review to an exam process

increases the validity of an exam while having less adverse impact

on minorities."         Yet the Officers failed to offer any evidence

that would have compelled the district court to find that the

deployment of any of these supposedly "undisputed" solutions would

have led to "a smaller racial disparity in outcomes," Jones, 752


                                        - 38 -
F.3d at 55, given the selection ratios facing authorities in

Boston.

                Our own review of the record does disclose testimony

convincingly establishing that, as a general matter, incorporation

of   selection         tools    such     as    use     of   "hurdles,"       banding,   oral

interviews,           so-called     assessment          centers,       and     open     ended

"situational judgment" questions generally tend to result in less

adverse impact than does a reliance on multiple choice exams. What

is missing, though, is any rebuttal to Outtz's opinion that the

low rates of job openings in the Boston sergeant ranks relative to

the number of applicants made it unlikely that any alternative

selection device would have materially reduced adverse impact in

2005 and 2008.

                The    Officers         did    offer        evidence    that     the    mean

differentials on the oral portion of an exam Boston used in 2002

were less than the mean differentials on the written portions of

that exam.        But the 2002 exam as a whole still had substantially

the same adverse impact as did the exams administered in 2005 and

2008.14       And, again, the Officers provide no analysis of the effect

of the selection ratios in 2005 and 2008.

                Additionally, as the district court noted, Boston's

prior        attempt    to     employ    assessment         centers    with    situational


        14
        The adverse promotional impact ratio in 2002 was calculated
to be .32. In 2005, it was .28.


                                              - 39 -
exercises     and    oral    questioning   in   its   2002    promotional   exam

resulted in a cost of $1.2 million to develop the exam and the

required "transporting, housing, and training a substantial number

of police officers from throughout the country who acted as the

assessors," id. at *70, without generating any convincing support

that repeating such an approach in 2005 or 2008 would have reduced

adverse impact, id. at *73.          In concluding that the City was not

required to again incur such costs without any demonstration that

adverse impact would be materially reduced, the district court

acted well within its discretion in making the judgments called

for by the applicable law.15         See Watson, 487 U.S. at 998 (opinion

of O'Connor, J.) ("Factors such as the cost or other burdens of

proposed alternative selection devices are relevant in determining

whether they would be equally as effective as the challenged

practice in serving the employer's legitimate business goals.").

              Satisfying a plaintiff's burden on this point at trial

"demands evidence that plaintiffs' preferred alternative would

have improved upon the challenged practice," Johnson, 770 F.3d at

477,    not   just    that    such   practices    exist      in   the   abstract.




       15
        Boston had previously tried other tactics to reduce adverse
impact. In 1992 and 2002 Boston experimented by integrating an
assessment center component into the exam. After the 1992 exam,
the City used its bypass authority to promote several Black
candidates over Caucasian candidates in order to achieve
compliance with a consent decree and the Guidelines. They were
sued and the bypasses were reversed. See Abban, 748 N.E.2d 455.


                                     - 40 -
Furthermore, securing the reversal of a trial court's factual

finding that the Officers' proof on this point was not persuasive

required evidence that is so compelling as to render its rejection

clear error.   The Officers' scattershot listing of alternatives

without any developed rejoinder to Outtz's testimony concerning

the challenge posed by the selection ratios in 2005 and 2008 fell

short of this mark.16

                         III. Conclusion

          Given our finding that the district court applied the

correct law and committed no clear error in finding persuasive the

expert evidence tendered by Boston, we affirm the district court's

order finding that the exams Boston used in 2005 and 2008 did not

violate Title VII and we therefore affirm as well the entry of

judgment in favor of all defendants.


     16    The Officers' failure to explain how a particular
alternative would have reduced disparate impact in 2005 and 2008
--and by how much--is particularly odd given the obvious mootness
of their claim for injunctive relief. Consequently, had the remedy
phase of trial proceeded as the Officers would have hoped, each
officer would have needed to show that, more likely than not, he
or she would have been promoted had Boston used an equally or more
valid selection tool with less impact.     See 42 U.S.C. § 2000e–
5(g)(1) (authorizing "back pay" remedy for Title VII violation);
Azimi v. Jordan's Meats, Inc., 456 F.3d 228, 235 (1st Cir. 2006)
("Injuries    allegedly   caused  by   the   violation   of   Title
VII . . . must be proven to the factfinder . . . which may
reasonably find, within the law, that while there has been
[injury], the plaintiff has not been injured in any compensable
way by it.").     How any officer could have made such a showing
without first securing a liability finding predicated on a specific
alternative selection tool that would have been equally or more
valid and produced less adverse impact is entirely unclear.


                              - 41 -
- Opinion Concurring in Part and Dissenting in Part Follows -




                           - 42 -
             TORRUELLA,   Circuit      Judge,    concurring       in     part    and

dissenting in part.       I agree with my colleagues in the majority

only to the extent that the challenged tests did have a disparate

impact.    There is little doubt in my mind, however, that the

majority's question, whether "the employer[s] show[ed] that the

challenged employment practice creating this disparate result is

nevertheless     job-related     for    the     position    in    question       and

consistent    with    business   necessity,"      supra    at    15,    cannot    be

answered in the affirmative based on this record.17                    To my view,

the district court committed clear error in finding that the

challenged tests were valid when placed under the legal prism of

Title VII, 42 U.S.C. § 2000e et seq.              M.O.C.H.A. Soc'y, Inc. v.

City of Buffalo, 689 F.3d 263, 275 (2d Cir. 2012); Ass'n of Mex.-Am.

Educators v. California, 231 F.3d 572, 584–85 (9th Cir. 2000) (en

banc); Melendez v. Ill. Bell Tel. Co., 79 F.3d 661, 669 (7th Cir.

1996); Hamer v. City of Atlanta, 872 F.2d 1521, 1526 (11th Cir. 1989);

Bernard v. Gulf Oil Corp., 890 F.2d 735, 739 (5th Cir. 1989).

             A review of the record shows that Boston18 did not,

contrary   to   the   district   court's      finding     and    the    majority's

assertion, "show[] that the content of the selection procedure is

representative of important aspects of performance on the job for


     17 I would also have found the Officers established a prima
facie case as to all defendants, but, as the majority does not
address this question, supra at 7, I will focus on test validity.
     18 Like the majority, supra at 7, I will refer primarily to
Boston for the sake of simplicity.


                                    - 43 -
which the candidates are to be evaluated."          Supra at 16 (quoting

29 C.F.R. § 1607.5(B)); see also 29 C.F.R. § 1607.5(A).              Because

there is ample precedent on which to draw, see, e.g., Bos. Chapter,

NAACP, Inc. v. Beecher, 504 F.2d 1017 (1st Cir. 1974), I need not

engage the majority's emphasis on the non-binding nature of EEOC

Guidelines, supra at 17-18, nor rest my objection on what I would

consider the Guidelines' rather overwhelming persuasiveness vis-

à-vis this case.      Id. at 17 (citing Jones v. City of Bos., 752

F.3d 38, 50 n.14 (1st Cir. 2014)).        It is enough to say that, based

on our precedent and this record, there is a solid legal basis to

find that the district court's acceptance of Boston's case for

content validity is clearly erroneous.

            The most significant flaws in Boston's case for validity

should each independently have been fatal to it: Boston failed to

demonstrate (1) that the 1991 Validation Report and 2000 job

analysis were applicable and reliable19 and (2) that the exams

tested    "representative"    and    critical    knowledge,    skills,     and

abilities ("KSAs") necessary to quality for the position of police

sergeant.

            This   first   flaw   stems   from   "the   way   in   which   the

validation study was performed" and its effect on test validity.


     19  As I would find neither sufficed to support the exams'
validity, it does not matter which Boston relied upon for each
test, the 2000 job analysis or 1991 Validation Report. See supra
at 10 n.3.


                                    - 44 -
Beecher, 504 F.2d at 1025.        The Validation Report and job analysis

were defective.        The district court acknowledged the "rule of

thumb" that a job analysis should typically have been performed

within the last five to eight years to be reliable.                 López v. City

of Lawrence, No. 07-11693-GAO, 2014 U.S. Dist. LEXIS 124139, at

*51 (D. Mass. Sept. 5, 2014).              Yet, the 1991 job analysis and

resultant Validation Report predate the first of the contested

exams by fourteen years.          Neither of the two conditions noted by

the district court as potentially saving an older analysis from

obsolescence -- lack of change in job requirements or a later

review updating the analysis -- rescue the Report.                    Id.; cf. 29

C.F.R. § 1607.5(K) (explaining totality of circumstances should be

considered in determining whether a validation study is outdated).

           The Officers bolstered the presumption that a test more

than   eight   years   old   is    not    reliable,     and   the    common   sense

conclusion that a position changes over time, by pointing to

specific evidence that defendants' police departments changed

practices since the Report and analysis were performed: testimony

from   Commissioner     Edward    F.     Davis   that   Lowell      implemented   a

community policing model and a 2002 Boston Commissioner's memo

referring to changes in policing policy and practice.                   While the

district court was entitled to rely on Dr. Outtz's testimony as to

the unchanging nature of the position of sergeant, it clearly erred

in doing so for the proposition it drew from his testimony, that


                                       - 45 -
the position of police sergeant in the defendant departments had

not changed, as Dr. Outtz based his statement on "[his] experience

generally"     regarding   the     position   in   other   municipalities,

including those in other states.

             The subsequent job analysis completed in 2000, within

the time range to be presumed reliable, is unreliable by virtue of

the way it was performed.        The 2000 job analysis suggests that the

eleven subject matter experts ("SMEs"), sergeants and detective

sergeants, relied upon by the testing firm to evaluate KSAs and

tasks for inclusion in the exam, were to do so individually; the

analysis details procedures for reconciling disparate results to

determine which items should make the cut.          For example, "[f]or a

KSA to be included as a [sic] important component of the Police

Sergeant position, the KSA had to be rated by nine . . . of the

eleven . . . SMEs" in a certain way across all five categories.

Yet the eleven SMEs evaluating 160 KSAs each rated all 160 KSAs'

five attributes -- job relatedness, time for learning, length of

learning, differential value to performance, and necessity20 -- in

exactly the same way, although there were 72 possible ways to rate




     20 Job relatedness could be answered "[y]es" or "[n]o"; time
for learning, "[b]efore assignment" or "[a]fter assignment";
length of learning, "[l]onger than brief orientation" or "[b]rief
orientation"; differential value to performance, "[h]igh,"
"[m]oderate,"   or   "[l]ow";    and   necessity,   "[r]equired,"
"[d]esirable," or "[n]ot required."



                                    - 46 -
each KSA.     The same was true of task ratings, wherein each SME was

supposed     to   rate   each   of    218   tasks'     frequency,     importance,

necessity, relationship to performance, and dimensions,21 despite

the fact that each of 218 tasks could be rated in 1,674 ways.                      I

will not speculate as to how and why this total agreement occurred

but only observe that an analysis that generates a result so

unfathomably      inconsistent       with   its   proposed     methods      is   not

reliable.22       As such, it was clear error to find the 2000 job

analysis supports the exams' validity.             Beecher, 504 F.2d at 1025.

             Beyond these threshold issues, the resultant exams did

not   test    a   representative      portion     of   KSAs.    See    29    C.F.R.

§ 1607.5(B).       Nor did they test critically important KSAs "in

proportion to their relative importance on the job."                     Guardians

Ass'n of N.Y.C. Police Dep't, Inc. v. Civil Serv. Comm'n of N.Y.C.,

633 F.2d 232, 243-44 (2d Cir. 1980) (citation omitted); see also


      21 Frequency could be rated "[r]egular[]," "[p]eriodic[],"
or     "[o]ccasional[]";     importance,    "[v]ery     important,"
"[i]mportant," or "[n]ot important"; necessity, "[n]ecessary upon
entry" or "[n]ot necessary"; and relationship to performance,
"this task clearly separates the best workers," "better workers
seem to perform this better than poor or marginal workers," or
"[m]ost perform this task equally well."       Dimensions could be
answered using any combination of "[o]ral [c]ommunication,"
"[i]nterpersonal    [s]kills,"   "[p]roblem   ID   &   [a]nalysis,"
"[j]udgment," and "[p]lanning and [o]rganizing" or "all."
     22  A second suspect aspect of this analysis, one that further
clarifies how troubling the purported across-the-board agreement
is, is in how the SMEs rated certain KSAs and tasks. For example,
all eleven SMEs -- including two assigned to administrative roles,
-- responded that "[s]et[ting] up command posts at scenes
of[]robberies, homicides, fires, etc.," was a "daily" task.


                                      - 47 -
Beecher, 504 F.2d at 1024 (noting district court did not err in

finding that two significant correlations between exam and job

performance components did not make "'convincing' evidence of job

relatedness"       (citation   omitted));        see        also     29     C.F.R.

§ 1607.14(C)(2) (an exam should measure "critical work behavior(s)

and/or important work behavior(s) constituting most of the job").

            The 2000 job analysis identified 163 "important tasks"

and 155 "important" KSAs.         The district court acknowledged that

the   eighty-point    multiple-choice   portion        of   the    exams    tested

primarily the "K" of the KSAs, knowledge, and failed to measure

key skills and abilities, and thus would not be independently

valid.   López, 2014 U.S. Dist. LEXIS 124139, at *60–61.                   The E&E

component   that    purportedly    compensated    for       the    "SA"   deficit,

edging the exams into the realm of validity, consisted of a single

sheet requiring candidates to bubble in responses as to length of

work experience in departmental positions by rank, educational

background, and teaching experience.         As the majority concedes,

this component had a minimal effect on score.               Supra at 20–21.

            The conclusion that more than half, López, 2014 U.S.

Dist. LEXIS 124139, at *54, or nearly half, supra at 27 n.11, of

applicable KSAs were or could be tested by the exams overestimates

the number of KSAs tested by the E&E component.               But even if that

estimate were correct, relying upon this quantitative measure

misses that representativeness is partly qualitative.


                                   - 48 -
             It is quite a stretch to conclude that the E&E's bubbles

incorporated measures of the majority of key skills and abilities.

It is even more difficult to conclude from the record that the

skills and abilities measured received representative weight.

Supra at 21.         How, exactly, could this worksheet test, as the

testability     analysis     suggests,    "[k]nowledge        of   the    various

communities within the Department's jurisdiction and the factors

which make them unique," "[s]kill in perceiving and reacting to

the needs of others," or "[k]nowledge of the procedures/techniques

when a major disaster occurs,"?          And how, if it only affected the

ultimate score by five to seven percent at most, supra at 20, could

it be said that the KSAs for which the E&E ostensibly tested were

adequately    represented     relative    to   those    KSAs    tested    on    the

multiple-choice component?

             The exam's failure to include particularly significant

KSAs   also    precludes     representativeness.          See      Gillespie    v.

Wisconsin,     771    F.2d   1035,    1044     (7th    Cir.    1985)     ("To    be

representative for Title VII purposes, an employment test must

neither: (1) focus exclusively on a minor aspect of the position;

nor (2) fail to test a significant skill required by the position."

(emphasis added)); Guardians, 630 F.2d at 99.             The exams here may

have tested the knowledge a supervisor must have but omitted any

meaningful test of supervisory skill, which is unquestionably

essential to the position of police sergeant.                 López, 2014 U.S.


                                     - 49 -
Dist. LEXIS 124139, at *51.          Written tests of supervisory skill

have been found by other courts to be altogether inadequate to

evaluate that attribute.       See Vulcan Pioneers, Inc. v. N.J. Dep't

of Civil Serv., 625 F. Supp. 527, 547 (D.N.J. 1985), aff'd on other

grounds, 832 F.2d 811, 815-16 (3d Cir. 1987); see also Firefighters

Inst. for Racial Equal. v. City of St. Louis, 549 F.2d 506, 513

(8th Cir. 1977).

              As in Beecher, "[t]here are, in sum, too many problems

with the test . . . to approve it here."             504 F.2d at 1026.      It

cannot be anything but clear error, supra at 23, to find valid

exams based on an outdated validation report and a facially flawed

job analysis, exams that are not only unrepresentative but also

omit critical KSAs for the position of police sergeant. To endorse

the   means    by   which   these   exams    were   created   and   the   exams

themselves here establishes a perilous precedent that all but

encourages corner-cutting when it comes to Title VII.

              On these grounds, I respectfully dissent.




                                    - 50 -